DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/29/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 18 is objected to because of the following informalities:    
In Claim 18, at Lines 6-11, the examiner suggests the following changes for the sake of grammatical accuracy and clarity: 
“an image processor configured to generate a two-dimensional tomographic image of a target object, a front object blocking said target object from being directly  detected by the X-ray sensor, said image processor further configured to: flip the image orientation, in a left to right direction, of at least some of said plurality of X-ray transmission images of the target object; realign all of the flipped X-ray transmission images with each other in the first direction, such that the image of the target appears at a same position within each flipped transmission image; and overlaying the realigned, flipped X-ray transmission images on each other, such that the images of the target object overlap within each of the flipped, aligned, and overlaid transmission images to create said two-dimensional tomographic image; 
Appropriate correction is required. [The examiner would suggest similar language in the remainder of the claims.]
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, 13, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to Claim 5, as currently amended, the claim is now a sentence fragment, “wherein the postero-anterior view (PA) mode, in which the TMJ of an examinee is shown as a cross-section perpendicular to an extension direction of a jawbone”….and does what, connected to what (e.g., configured to be calculated by a computer or processor for display in such a manner)? The examiner would suggest amending to read --wherein, in said PA mode, said image processor is further 
With respect to Claim 7, Line 2, as currently amended, recites a range for a distance between an X-ray source and an X-ray sensor that is “between 300mm or more and 700mm”, rendering the claim indefinite insofar as it is unclear what the lower limit of the range is required to encompass in a patentably limiting manner.
Claim 13 recites the limitation "the object" in Line 2, and “the driver” in Line 5.  There is insufficient antecedent basis for this limitation in the claim, as currently amended and with intervening claims having been cancelled. The examiner suggest replacing “the” with --an-- and --a--, respectively. Further “the driver” is no longer defined, i.e., what system component or device is being driven?
With respect to Claim 18, Lines 6-7 recite generating a tomographic image of “a target object blocked by a front object from being detected by the X-ray sensor”, followed by manipulation and processing of image data from said sensor to attain an image of the target object, rendering the claim indefinite insofar as it is not understood how manipulation of image data can produce an image of a target object that was not detected by said image sensor at all. Perhaps the term “blocked” should be replaced by --partially blocked--. Further, there is no definition for what constitutes “front” in the term “front object”, as it relates to the system or image sensor, and in a tomographic system that rotates this can change which objects are positioned in “front” depending on how the term is defined with respect to system components or other objects or regions.
Further with respect to Claim 18, Lines 12-13 recite that “the target object is disposed between the rotating axis and the X-ray source” and that “the front object is located between the rotating axis and the X-ray”, rendering the claim indefinite insofar as it is not understood how the front object being between the “X-ray” and the rotating axis places it between the X-ray source and the target object in a manner that “blocks” the target object. The “X-ray” extends from an emission point of the X-ray source, through the objects’ region and to the detection face of the detector, wherein the current claim language could place the “front” object anywhere along this line, without reciting a relationship between the front object and the target object, or how this affects two-dimensional, rotational, tomographic slice imaging. [The examiner would suggest removing this extraneous limitation, as the claim already recites (with the grammatical changes suggested by the examiner above) that the target object to be imaged is blocked by the front object in a manner that prohibits the X-ray sensor from directly detecting said target object.]
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, and 13, as they are best understood, are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Application Publication to Sukovic, et al. (US 2006/0239400 A1).
With respect to Claim 1, Sukovic teaches an X-ray imaging device (Abstract and throughout disclosure) comprising: 
a radiography unit (12) having an X-ray source (14) and an X-ray sensor (16) disposed to face each other with a rotating axis there between (Paragraph 26), wherein the X-ray sensor is configured to obtain X-ray transmission images as the X-ray source and the X-ray sensor rotate about the rotating axis (Paragraphs 26-28); and, 
an image processor (40, 50) configured to provide a two-dimensional tomographic image of an image layer disposed between the rotating axis and the X-ray source from said plurality of X-ray transmission images (Paragraphs 32, 38-40, and 44), wherein the image processor is configured to reverse the lateral image orientation/position of at least some of the X-ray transmission images in a left to right direction, respectively, shifting the relative image-to-image lateral alignment position of each of the reversed X-ray transmission images in a moving direction of the X-ray sensor and overlapping the shifted X-ray transmission images with each other in said lateral direction, whereby the two-dimensional tomographic image of the image layer is provided (Paragraphs 39-44, and 47), and wherein said image layer may include standard dental panoramic image layers, such as a temporomandibular joint (TMJ) postero-anterior (PA) view in a plane between the rotational axis and the X-ray source (Paragraphs 3-12, 29-31, 33-35, and 39-41).
With respect to Claim 5, Sukovic further teaches that the TMJ of an examinee may be shown as a cross section perpendicular to an extension direction of a jawbone (Paragraphs 44 and 47).
With respect to Claim 13, Sukovic further teaches that the image processor is further configured to provide a first tomographic image of the front image layer within an object between the rotating axis and the X-ray sensor, and to provide a second tomographic image of a rear image layer within the object between the rotating axis and the X-ray source, by using results of unit cycle radiography of a driver (Paragraphs 8, 32-35, 38-44, and 47).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7, as they are best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Sukovic, as applied to Claim 1 above.
With respect to Claims 6 and 7, Sukovic teaches most of the elements of the claimed invention, including imaging dental layers and a TMJ (Paragraphs 44 and 47), imaged by a rotating X-ray source (14) and X-ray sensor (16) performing panoramic and tomographic imaging (Paragraphs 32, 38-44, and 47). 
Sukovic is silent with respect to the exact SID, but teaches reducing the distance of the source and the detector from the imaged patient area (Paragraph 38).
It is well known in the art of x-ray, dental, and panoramic/CT imaging, that SID is adjusted based on the size of the area to be imaged and the size of the detector to be used.
Sukovic discloses the claimed invention except for the SID value being within 300-700mm (or less than 1000mm).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose an SID that best suits a particular imaging application and examination ROI, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Response to Arguments
The examiner thanks the Applicant for their acknowledgement of suggestions made by the examiner in the previous action, appreciates their efforts in corrections, and expresses a sincere desire that the suggestions in the current action will be helpful, as well.
Applicant’s arguments, see Applicant Amendment and RCE, filed 01/29/2021, with respect to prior claim objections to Claims 1, 5,-7, and 13, and prior 35 USC 112 rejections of Claims 1 and 6, have been fully considered and are persuasive.  The prior claim objections to Claims 1, 5,-7, and 13, and prior 35 USC 112 rejections of Claims 1 and 6, have been overcome by the amendment.
Applicant’s arguments with respect to 35 USC 112 rejections of Claims 5, 7, and 13 have been considered but are moot because the new ground of rejection does not rely on any rejection applied in the prior rejection of record, but with newly added or amended subject matter, or subject matter changed by other amended or cancelled claims.
Applicant's arguments filed 01/29/2021, with respect to prior art rejections of the claims as being anticipated, or in view of, Sukovic, have been fully considered but they are not persuasive. 
With respect to the prior art rejections of the claims in view of Sukovic, notably independent Claim 1 and newly added independent Claim 18, the Applicant asserts that Sukovic does not teach the invention of the Applicant’s claims, because Sukovic does not teach that the two-dimensional tomographic image generated for a target object is an object “blocked by a front object from being detected by the X-ray sensor”, that the processing of the images including said target object (e.g., flipping, shifting, and overlapping) is not applied to the same object. (See Applicant Remarks, Page 6, the paragraph bridging Pages 9-10, and Page 10; wherein the Applicant further describes how their invention meets said limitations throughout Pages 6-10 of Applicant’s Remarks.) The examiner respectfully disagrees.
Claim 1 does not include such claim language, and there is no object, patient, target object, or front object recited in Claims 1, 5, and 6, with only an undefined recitation of “the object” in Claim 13. There have been additional areas of uncertainty introduced by the most recent amendment, as addressed in the above action.
Claim 18 does recite that the imaged target object is blocked from detection by a front object, however there has been some issue with indefinite language in this claim as well, especially as concerns the relative position of the target object and front object, and wherein there is no recitation that the two objects are part of a same region or patient anatomy being examined. 
Further, the language does not seem to be accurate with respect to the target object being blocked by the front object, as the target object is detected, but not clearly. The phrase “partially blocked” from being detected by the imaging sensor might be more accurate, since without some part of the target object in the detected image data, no amount of image data shifting would produce an image of something that has not been detected at all.
The Applicant also asserts, with respect to Sukovic, that Sukovic does not teach the features of “producing an X-ray image of a target object which is blocked by another object disposed between the target and the X-ray sensor” because Sukovic teaches comparing two halves of a patient’s head, i.e., images two different objects, (See Applicant’s Remarks, Page 6, 9, and 10), and does not specifically recite imaging a TMJ of a patient with a two-axis drive system. (See Applicant’s Remarks, Page 8). The examiner respectfully disagrees.
Claim 1 does not include such language, and there is no recitation therein of an “object”, “front object”, “target object”, “patient”, or “two-axis drive system”. Claim 18 recites front and target objects, but not an imaged region of patient anatomy comprising and/or containing both such objects, does not recite a “TMJ”, “PA mode”, or “two axis drive system”, and has issues regarding the relative positioning of said “front” and target objects, as addressed in the 35 USC 112 rejections above.
Consequently, in the claims as currently written, there is no language that would exclude imaging being of two halves of a patient head, and the X-ray tomographic imaging apparatus of Sukovic is capable of manipulating image data in the same manner as Applicant’s invention to provide a two-dimensional tomographic image of a region of interest in a patient’s head/dental region, such that a target object within said region, that is partially blocked by another object in a different image layer of the region, is brought into greater clarity and focus in said produced image, and the prior art rejections of the claims, as currently written, are maintained.
Conclusion
The subject matter of all claims are either identical to or patentably indistinct from the subject matter of the claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053.  The examiner can normally be reached on M/W/Th/F contact 11a-4p CST.
If attempts to reach the examiner by telephone are unsuccessful, the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        03/18/2021